Citation Nr: 0521150	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-08 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
shrapnel wound scar of the forehead.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and September 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, and Manila, 
Philippines, which, in pertinent part, denied the veteran's 
claim for an increased rating for a shrapnel wound scar of 
the forehead, and denied a TDIU rating based on individual 
unemployability due to service-connected disabilities.  
Thereafter the case was forwarded to the Board.  In September 
2004, the Board REMANDED the case to the RO for additional 
development.  That development has been partially completed 
and the case was returned to the Board.  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran sustained a shell fragment wound of the right 
forehead during service; the historical records show two well 
healed scars with tiny retained fragments and slight muscle 
involvement, along with complaints that included pain; 
current medical evidence shows only a faint healed scar in 
the mid forehead, which measures 1 by 1/8 centimeters and is 
non-disfiguring, non-tender and non-depressed, similar in 
color to the surrounding skin and not productive of any 
functional impairment; the veteran continues to complain of 
pain at the site of the scar.





CONCLUSION OF LAW

The criteria for a 10 percent rating for a shrapnel wound 
scar of the forehead, but no more than 10 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5107 (West 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.118, Diagnostic Codes 
7800-7805 (prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004). Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004). 
 
In the present case, the Board grants an increased rating of 
10 percent for a shrapnel wound scar of the forehead. Under 
these circumstances, which are only of benefit to the claim, 
there is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of the VCAA. 
Bernard v. Brown, 4 Vet. App. 384 (1993). The claim for TDIU 
is addressed in the remand below.





Factual Background

The veteran served on active duty from November 1944 to 
January 1946.  His service medical records reflect that in 
April 1945 he sustained shrapnel wounds to his forehead.  

A VA examination report dated in March 1954, showed that a 
physical examination of the veteran revealed residual scars 
on his right forehead, slightly inside the hairline, 
measuring 1 1/4 by 3/8 centimeters and 1 1/4 by 1/4 centimeters, 
non-tender, non-depressed.  The examiner noted a small 
palpable foreign body in the forehead.  He was diagnosed with 
residuals of a shrapnel wound to the forehead, healed scars, 
muscle injury involving the frontalis and galea aponeurotica, 
and a palpable foreign body in the forehead.  

In May 1954, the RO issued a rating decision in which it 
granted service connection for the shell fragment wound scar, 
but evaluated the wound as noncompensable.  

An X-ray examination of the skull in December 1963 revealed 
tiny metallic foreign bodies probably in the soft tissues of 
the lower portion of the forehead.

In January 1964, the RO issued a rating decision in which it 
determined that the veteran's wound was still deemed 
noncompensable.  The veteran filed a formal appeal.  In July 
1964, the Board affirmed the RO's rating decision continuing 
a  noncompensable rating for a shrapnel wound scar to the 
veteran's forehead.

In October 2001, the veteran filed an increased rating claim 
for the residuals of a shell fragment wound of the forehead, 
to include a scar.  He also stated that the shrapnel wound to 
his forehead affected his eyesight and caused pain.  The 
veteran further alleged that additional residuals included 
"dislocation of the brain", disruption of normal 
functioning, and psychotic symptoms.  

The veteran underwent a VA examination in November 2001.  He 
reported experiencing mild pain at the site of the injury.  
On examination, the examiner noted a faint healed scar on the 
mid forehead.  It measured 1 by 1/8 centimeters.  The scar 
was not tender and non-depressed.  The examiner indicated 
that the scar was similar in color to the surrounding skin 
and that there was no disfigurement.  There was no limitation 
of function as a result of the scar.  He diagnosed a healed 
scar.  The examiner noted no muscle injuries as a result of 
the shrapnel wound scar to the forehead.  Additionally, an x-
ray of the skull, taken in August 2002, revealed no fracture, 
diastasis, or traumatic pneumocephalus.

In September 2004 the Board remanded the case to the RO to 
readjudicate the claim for an increased rating for a shrapnel 
wound scar of the forehead with consideration of all of the 
applicable rating criteria, to include the old and new 
criteria for rating scars under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805.  The Board noted that appellate review of 
the TDIU claim in appellate status must be deferred pending 
completion of the development ordered for the issue of a 
higher rating for residuals of a shell fragment wound of the 
forehead and adjudication of the raised claim for service 
connection for malaria, as both issues were intertwined with 
the TDIU issue. 

In a statement submitted by the veteran's representative, it 
was noted that the veteran had failed to respond to the RO's 
request for additional documents in support of his claim, 
pursuant to the September 2004 remand.  Additionally, the 
representative indicated that he had no additional evidence 
to submit in support of the claim.

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In every instance where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis

The veteran filed his claim for a compensable rating for 
residuals of a shell fragment wound scar of the forehead in 
October 2001.  An RO decision in May 1954 granted service 
connection and assigned a zero percent rating for a shell 
fragment wound scar of the forehead under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  The noncompensable rating has remained 
in effect ever since.  Prior to August 30, 2002, that 
diagnostic code provided that scars of the head, face or neck 
which are slightly disfiguring warranted a non-compensable 
evaluation.  Scars of the head, face or neck warranted a 10 
percent evaluation if they were moderately disfiguring.  A 30 
percent evaluation was warranted for scars of the head, face 
or neck which were severe, especially if producing a marked 
and unsightly deformity of eyelids, lips or auricles.  A 50 
percent evaluation was warranted for such scars with complete 
or exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Alternatively, a 10 percent evaluation was warranted for 
superficial scars which were poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation was appropriate for superficial scars 
which were tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A scar may also 
be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2002, the criteria for evaluating 
disorders of the skin provide that a 10 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
one characteristic of disfigurement.  A 30 percent evaluation 
is warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  The eight "characteristics of disfigurement" 
are as follows: Scar 13 or more centimeters in length; scar 
at least 0.6 centimeters wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 39 square centimeters; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 39 square centimeters; underlying soft tissue 
missing in an area exceeding 39 square centimeters; skin 
indurated and inflexible in an area exceeding 39 square 
centimeters.  67 Fed. Reg. 49,596 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7800 and Note (1)).

A 10 percent evaluation is also warranted for scars (other 
than of the head, face or neck) that are deep or that cause 
limited motion when in an area or areas exceeding 39 square 
centimeters.  A 20 percent rating is warranted where the 
scars are in an area or areas exceeding 77 square 
centimeters.  A deep scar is one associated with underlying 
tissue damage.  67 Fed. Reg. 49,596 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2)).

A 10 percent evaluation is warranted for scars (other than of 
the head, face or neck) that are superficial and that do not 
cause limited motion when in an area or areas of 929 square 
centimeters or greater.  A superficial scar is one not 
associated with underlying tissue damage.  67 Fed. Reg. 
49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7802 and Note (2)).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar. 67 Fed. 
Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1)).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  67 Fed. Reg. 49,596 (July 
31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 
7804).

The new rating criteria are not retroactive and must be 
applied as of the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, the above cited 
legal authority does not prohibit the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries, shall be classified as slight, moderate, moderately 
severe, or severe.  Slight disabilities of muscles involve a 
simple wound of muscle without debridement or infection.  
Moderate disability of muscles involves a through-and-through 
or deep penetrating wound of short track from a single bullet 
or small shell or shrapnel fragment without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection.  Moderately severe disability of muscles 
involves a through-and-through or deep penetrating wound by a 
small high velocity missile or a large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts and intramuscular scarring.  38 C.F.R. § 4.56(c)(d) 
(2004).

The Board notes that under 38 C.F.R. § 4.73, Diagnostic Code 
5325, an injury to the facial muscles is evaluated under 
Diagnostic Code 8207, under Diagnostic 7800 (disfiguring 
scar), or any other appropriate diagnostic code, with a 
minimum 10 percent assignable for interfering to any extent 
with mastication.  38 C.F.R. § 4.73, Diagnostic Code 5325 
(2004).  As noted above, the veteran's shell fragment wound 
scar was rated as a non-disfiguring scar (Code 7800).  As 
there is no medical evidence of loss of innervation of facial 
muscles (see Code 5325), the Board finds that Diagnostic Code 
8207 is not applicable.  There is no medical evidence of any 
interference with mastication attributable to the injury at 
issue.  However, the Board finds that, with consideration of 
the historical evidence of slight muscle involvement (see 
report of March 1954 VA examination) and retained shell 
fragments in the forehead region (see report of December 1963 
X-ray report), along with the veteran's continued complaints 
of pain in the same area, it is at least as likely as not 
that there is objective evidence of a painful forehead scar.  
Thus, with application of the doctrine of reasonable doubt 
(38 U.S.C.A. § 5017(b)), the Board finds that a rating of 10 
percent is warranted under the old or current version of 
38 C.F.R. § 4.118, Diagnostic Code 7804.  

The November 2001 VA examination indicated that the scar was 
a faint healed scar on the mid forehead.  It measured 1 by 
1/8 centimeters, it was non-disfiguring, non-tender, non-
depressed and similar in color to the surrounding skin and 
that there was no disfigurement.  It was noted that there was 
no limitation of function or muscle injuries as a result of 
the shrapnel wound scar of the forehead.  The only current 
medical evidence of a residual is the healed shell fragment 
wound scar.  Thus, in the absence of any evidence of 
disfigurement, ulceration, poor nourishment or functional 
impairment associated with the shrapnel wound scar of the 
forehead, the Board concludes that a rating in excess of 10 
percent or a separate compensable rating under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, and 
7805 (effective prior to August 30, 2002) is not warranted.

Turning to the criteria in effect as of August 30, 2002, for 
evaluating disorders of the skin, to warrant assignment of a 
10 percent evaluation under Diagnostic Code 7800, there must 
be disfigurement of the head, face or neck with at least one 
characteristic of disfigurement.  In this regard, the record 
reflects that the veteran's scar does not involve any of the 
eight characteristics of disfigurement, in that the scar is 
less than 13 centimeters in length, is less that one-quarter 
inch wide at the widest part; without any elevation or 
depression of the surface contour, without adherence to the 
underlying tissue, without hypopigmentation or 
hyperpigmentation, without any abnormality in skin texture, 
without any missing underlying soft tissue, and without any 
induration or inflexibility.  Thus, a rating in excess of 10 
percent or a separate compensable rating under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7800 is not warranted.

The current version of 38 C.F.R. § 4.118, Diagnostic Code 
7805 remains the same;  other scars are to be rated on the 
limitation of function of the affected part.  In this case, 
when examined by VA in November 2001, the veteran's shrapnel 
wound scar of the forehead was not found to affect any 
surrounding parts, and has not been found to have resulted in 
any weakness, excess fatigability, or muscle atrophy.  Hence, 
an evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7805 
effective August 30, 2002 is not warranted.  Indeed, during a 
November 2001 VA scar examination, the examiner specifically 
indicated that there was no limitation of motion or muscle 
injuries as a result of the scar.  

The September 2004 Board decision deemed that the veteran's 
claim for service connection for an eye disorder, to include 
as secondary to the service-connected residuals of the 
shrapnel wounds to the forehead (claimed as pain and affected 
eyesight), was not warranted.   The Board observed that said 
condition was not shown during service or for many years 
thereafter and that he failed to list any eye disability in 
his March 1950 affidavit.  It was further noted that the 
medical evidence did not show a link between a current eye 
disorder and any incident of service, to include shell 
fragment wounds involving the forehead, nor did it show that 
an eye disorder was caused or aggravated by residuals of 
shell fragment wounds (scars) of the forehead.  Similarly, 
the preponderance of the evidence in this case is against a 
finding that there are additional residuals of the shrapnel 
wound to the forehead as indicated in the October 2001 
application for an increased rating, to include symptoms 
listed as "dislocation of the brain", disruption of normal 
functioning, and psychotic symptoms.  

In sum, the veteran sustained a shell fragment wound of the 
right forehead during service.  The historical records show 
two well healed scars with tiny retained fragments and slight 
muscle involvement, along with complaints that included pain.  
Current medical evidence shows only a faint healed scar in 
the mid forehead, which measures 1 by 1/8 centimeters and is 
non-disfiguring, non-tender and non-depressed, similar in 
color to the surrounding skin and not productive of any 
functional impairment, although the veteran continues to 
complain of pain at the site of the scar.  With consideration 
of the X-ray evidence of retained metallic fragments and 
continued complaints of pain at the site of the forehead 
scar, the Board finds that the criteria for a 10 percent 
rating for a shrapnel wound scar of the forehead, but no more 
than 10 percent, have been met.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (prior to and from August 30, 
2002).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The current evidence of record does not 
reflect frequent periods of hospitalization due to the 
disabilities at issue.  Rather, the evidence shows that the 
manifestations of the scar are those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that there is any industrial impairment resulting from 
the shrapnel wound scar, let alone marked work impairment.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 10 percent rating for a shrapnel wound scar 
of the forehead is granted, subject to the rules and 
regulations governing the payment of monetary benefits.


REMAND

As to the remaining issue on appeal, entitlement to a TDIU, 
the Board notes that the veteran's substantive appeal (VA 
Form 9) contains a claim for service connection for malaria.  
The Board had previously referred this issue to the RO for 
development and adjudication in the Board's September 2004 
decision and remand in this case.  There is no indication in 
the claims file that the RO has adjudicated the claim.  

Appellate consideration of the veteran's claim for 
entitlement to a TDIU must be deferred as it is intertwined 
with the claim for service connection for malaria.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for malaria.  
After securing the necessary releases, 
all such records that are not already 
in the claims folder should be 
obtained.

2.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  

3.  The RO should then adjudicate the 
issue of a TDIU.  If any of the 
benefits requested on appeal is not 
granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the 
evidence added to the record since the 
May 2005 Supplemental Statement of the 
Case.  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


